Citation Nr: 0304417
Decision Date: 03/11/03	Archive Date: 06/02/03

DOCKET NO. 94-44 705               DATE MAR 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected residuals of sarcoidosis prior to January 24, 2000.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of sarcoidosis on and after January 24, 2000.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy from
April 1990 to August 1992, when he was placed on the Temporary
Disability Retired List (TDRL). He was permanently retired in March
1997.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of November 1992 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia,
which granted service connection for residuals of sarcoidosis, with
an initial rating of 10 percent. The claimant appealed the initial
disability evaluation assigned for that disability. He was provided
a Statement of the Case, and perfected his appeal.

This case was previously before the Board in March 1999, at which
time the Board remanded the Case to the RO for additional
development of the evidence, to include obtaining all pertinent
non-VA treatment records not previously associated with the claims
folder, for a VA respiratory examination, including pulmonary
function tests, under the former and revised criteria for rating
respiratory disorders, effective October 7, 1996; and for RO review
under the former and revised criteria for rating respiratory
disorders. The actions requested on remand have been satisfactorily
completed and the case is now before the Board for further
appellate consideration.

During the pendency of this appeal, a rating decision of May 2002
increased the evaluation for the claimant's service-connected
residuals of sarcoidosis from 10 percent to 30 percent disabling,
effective January 24, 2000. Applicable law mandates that when a
veteran seeks an original or increased rating, it will generally be
presumed that the maximum benefit allowed by law and regulation is
sought, and it follows that such a claim remains in controversy
where less than the maximum benefit available is awarded. AB v.
Brown, 6 Vet. App. 35 (1993). Such is the case here. The veteran
has not withdrawn his appeal as to the issue of an increased rating
for his service-connected residuals of sarcoidosis and the claim is
therefore before the Board for review.

2 -

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended
at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2002)]. This
law eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the.date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen. v. , Principi, 15 Vet.
App. 123 (2001) (per curiam).

The record shows that the claimant,and his representative were
notified of the provisions of the VCAA by the Supplemental
Statement of the Case provided them on November 13, 2002, which
informed the claimant and his representative of VA's duty to notify
him of the information and evidence necessary to substantiate his
claim and to assist him in obtaining all such evidence. That letter
also informed the claimant and his representative which part of
that evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

That Supplemental Statement of the Case further notified the
claimant and his representative of the issues on appeal, the
evidence considered, the adjudicative

3 -


actions taken, the pertinent law and regulations governing the
evaluation of service connected disabilities, the decisions
reached, and the reasons and bases for those decisions. In
addition, that Supplemental Statement of the Case informed the
claimant and the veteran of VA's duty to assist them by obtaining
all evidence in the custody of military authorities or maintained
by any other federal, State or local government agency, as well as
any medical, employment, or other non-government records which are
pertinent or specific to that claim; and as to which the claimant
or the veteran identified and provided record release
authorizations permitting VA to obtain those records. Further, that
Supplemental Statement of the Case informed the claimant and the
veteran that should efforts to obtain records identified by the
claimant or the veteran prove unsuccessful for any reason which the
claimant or the veteran could remedy, the VA.would notify the
claimant and the veteran and advise them that the ultimate
responsibility for furnishing such evidence lay with the individual
seeking to claimant enter that evidence into the record.

The Board finds that all relevant,evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issues on appeal have been fully met. The record shows that the
RO has obtained all service medical records of the claimant, as
well as all available private and VA medical records identified by
the claimant, and has obtained all medical records relied upon by
the Social Security Administration. The claimant has been afforded
a VA respiratory and systemic examination in SepteberVA fee-basis
respiratory examination in January 2000, including pulmonary
function tests, under the former and revised criteria for rating
respiratory disorders, effective October 7, 1996. The claimant
failed to report for a scheduled hearing before an RO Hearing
Officer in July 1998, and has not requested another hearing before
the RO or before the Board. The Board finds that the claimant was
fully notified and aware of the type of evidence required to
substantiate his claim. Neither the claimant nor his representative
have argued a notice or duty to assist violation under the VCAA,
and the Board finds that there is no question that the appellant
and his representative

4 -

were fully notified of the required information and evidence and of
VA's duty to assist them in obtaining all such evidence.

In view of the extensive factual development in the case, as
demonstrated by the Board's March 1999 Remand and the record on
appeal, the Board finds that there is no reasonable possibility
that further assistance would aid in substantiating the claimants
appeal. For those reasons, further development is not necessary for
compliance with the provisions of 38 U.S.C.A. 5103 and 5103A (West
Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met. 

2. The claimant served on active duty from April 13, 1990, to
August 7, 1992.

3. Prior to January 24, 2000, the claimant's service-connected
residuals of sarcoidosis were manifested by mildly decreased
vesicular breath sounds throughout the lung fields, with no
evidence of respiratory distress wheezing, rhonchi, or
crepitations; his accessory muscles were not in use, the
anteroposterior diameter was not increased, and chest X-ray
revealed minimal residual fibrotic changes; no systemic diseases
were objectively confirmed; no symptoms residual to steroid use
were found; and the claimant was not taking corticosteroids.

4. On and after January 24, 2000, the claimant's service-connected
residuals of sarcoidosis were manifested by pulmonary involvement
with persistent symptoms requiring chronic low dose or intermittent
corticosteroids; no systemic diseases were objectively confirmed,
and no-symptoms residual to steroid use were found.

5 -

5. The claimant's service-connected sarcoidosis is not manifested
by exceptional or unusual factors which would render application of
the rating schedule impractical.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-
connected residuals of sarcoidosis are not met prior to January 24,
2002. 38 U.S.C.A. 1110, 1155, 5103, 5103A (West 1991 & Supp. 2002;
38 C.F.R. 3.102, 3.321(2)(1), Part 4, 4.97, Diagnostic Codes 6899-
6902 (2002).

2. The criteria for a rating in excess of 30 percent for service-
connected residuals of sarcoidosis are not met on or after to
January 24, 2002. 38 U.S.C.A. 1110, 1155, 5103, 5103A (West 1991 &
Supp. 2002; 38 C.F.R. 3.201. 3.321(2)(1), Part 4, 4.97, Diagnostic
Code 6846 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Evidence

As noted, the claimant served on active duty in the United States
Navy from April 13, 1990, to August 7, 1992, when he was placed on
the Temporary Disability Retired List (TDRL). He was permanently
retired in March 1997.

The claimant's service medical records show that he was diagnosed
with sarcoidosis in November 1990, and that Medical Board
proceedings in March 1991 determined that the claimant was not fit
for full duty. He was periodically examined to assess his fitness
to return to full active duty, and Medical Board proceedings in
February 1992, and in March 1992 determined that the claimant was
not fit for full duty. A report of Medical Board proceedings in May
1992 showed that the claimant was found to be severely impaired due
to sarcoidosis; fibromyalgia; and chest wall pain, rule out
gastrointestinal origin, and was not likely

- 6 -

to become fit for full duty in the future. As noted, he was placed
on the Temporary Disability Retired List (TDRL) on August 7, 1992,
and was permanently retired in March 1997.

A report of VA orthopedic, neurologic, and respiratory examination,
conducted in September 1992, cited the veteran's history of
sarcoidosis with decreased anaerobic pulmonary function, and
complaints of secondary paresthesias in the arms and legs.
Examination revealed no motor, sensory or reflex deficits, while
his chest sounded clear and there was full expansion of the lungs,
and there were no findings of hyperpnea, tachypnea or unusual cough
was noted. The claimant noted a single instance of a bloody fleck
in the sputum in the past year, but complained of frequent
hemoptysis last year. A chest X-ray disclosed no evidence of
infiltration, consolidation, atelectasis or pleural effusion.
Pulmonary function studies in September 1992 disclosed a severe
obstructive abnormality, no improvement with bronchodilators,
normal arterial blood gases, and he did not desaturate with
exercise. The examining physician questioned the claimant's effort
in view of his unchanged heart rate. Forced expiratory volume at
one second (FEV-1) was 52% of expected after administration of
bronchodilators, while the ratio of forced vital capacity (FEV-
1/FVC) was 61%. The diagnoses were sarcoidosis with subjective
complaints of burning pains on the anterior upper and lower
extremity; mild restrictive lung pattern with desaturation with
exercise compatible with sarcoidosis, and reversible airway
obstruction.

Additional pulmonary function studies in September 1992 disclosed
that FEV-1 was 76% of expected before administration of
bronchodilators, and 73% after administration of bronchodilators,
while FEV-1/FVC was 85%.

A rating decision of November 1992 granted service connection for
residuals of sarcoidosis, with subjective complaints of
fibromyalgia, chest pain, and numbness in the extremities, and
assigned an initial rating of 10 percent, effective August 8, 1992,
the day following service separation. The claimant appealed the
initial evaluation assigned for that disability, seeking a rating
in excess of 10 percent for service-connected sarcoidosis, with
subjective complaints of fibromyalgia, chest

- 7 -

pain, and numbness in the extremities. The claimant and his
representative were provided a Statement of the Case in March 1994,
and perfected his appeal. The claimant requested a personal hearing
before an RO Hearing Officer, but failed to report for the
scheduled hearing.

A report of VA systemic examination, conducted in April 1993, cited
the veteran's history of sarcoidosis with decreased anaerobic
pulmonary function, and his assertions that steroid use for his
service-connected sarcoidosis had caused shortness of breath,
chronic fatigue, swelling of the upper and lower extremities,
generalized fibromyalgia, and burning and numbness of the lower
extremities, back pain and abdominal disturbances. The claimant
denied any new symptoms since the last VA examination. He further
denied any nausea, vomiting, excessive belching, or abnormal bowel
movements, and examination of the abdomen was negative, with no
tenderness over the area. The examiner noted that there was no
evidence of any abdominal disturbance. The claimant did not
identify any specific back pains, and the back examination was
completely normal, without muscle spasm or tenderness on palpation,
and there was no evidence of scoliosis, and a completely normal
range of back motion was demonstrated. The claimant related that he
took steroids from December 1990 to August 1991. The diagnosis was
sarcoidosis with polyneuropathy and fibromyalgia; mild restrictive
lung pattern lung pattern with desaturation with exercise
compatible with sarcoidosis, and reversible airway obstruction,
with no symptoms referable as a residual from steroid use. No
pulmonary function studies were done.

A rating decision of July 1993 confirmed and continued the 10
percent evaluation for the claimant's service-connected,
sarcoidosis, with subjective complaints of fibromyalgia and
polyneuropathy. The claimant and his representative were notified
of that action by RO letter of August 25, 1993.

A clinical entry in February 1996 cited the claimant's history of
treatment with Prednisone for 4-6 months, and a diagnostic
impression of no apparent residuals of sarcoidosis. In a March 1996
letter to the RO, the claimant complained of shortness of breath,
joint aches, and a burning sensation in his muscles.

8 -

A report of VA systemic examination, conducted in April 1996, cited
the veteran's history of sarcoidosis, diagnosed by biopsy, and his
complaints of shortness of breath, a burning sensation in his arm
and leg muscles, and feeling run down. He stated that he took only
Motrin, and did not take Prednisone due to side effects.
Examination revealed that the claimant was well-developed and well-
nourished, with an anatomical posture, a low heel strike with push,
an abducted gait, normal sensation in arms and legs, bilaterally,
and symmetrical and active reflexes in arms and legs, bilaterally.
There was no evidence of renal impairment, anemia, or mental
changes, and his skin, cardiac, musculoskeletal and neurologic
examinations were normal. Chest X-ray showed that the lungs were
clear, while the cardiac silhouette was within the upper range of
normal. The diagnoses were pulmonary sarcoidosis; and history of
fibromyalgia and polyneuropathy. The examining physician stated
that subjectively, the claimant had symptoms of fibromyalgia and
polyneuropathy, but he could not confirm those symptoms clinically.

A rating decision of April 1996 confirmed and continued the 10
percent evaluation for the claimant's service-connected
sarcoidosis, with subjective complaints cf fibromyalgia. The
claimant and his representative were notified of that action, by RO
letter of April 30, 1996.

In an April 1997 letter to the RO, the claimant complained of
difficulty in breathing since starting to use Prednisone again, and
weakness in his extremities after minimum exertion. He reported
recent treatment at the VAMC, Tulsa, and at Scott Air Force Base in
November 1996 and January, and requested another VA examination.

VA outpatient treatment records from the VAMC, Tulsa, dated from
January to July 1996, show that the claimant was seen with a
history of sarcoidosis and complaints of joint stiffness, a sore
throat and cough, feeling sick and run down, and a resolving skin
rash on his arms and back. He stated that he was taking Motrin.
Examination revealed that his throat and lungs were clear. The
assessment was upper respiratory infection with bronchitis and
gastroenteritis. In February 1996,

9 -

the claimant reported a history of sarcoidosis in 1990, and
treatment with Prednisone for 4-6 months, with current complaints
of shortness of breath, dyspnea on exertion, and arm and leg pain.
No eye or gastrointestinal symptoms were reported. Examination
noted no abnormalities of the eyes, ears, neck or throat, while his
chest was clear, chest X-ray was negative, and abdominal
examination was negative. The impression was sarcoidosis with no
apparent residuals. In May 1996, the claimant was seen with
complaints of joint pain in the extremities, and a sore throat.
Examination revealed a reddened throat, with swollen glands in the
throat. The assessment was tonsillitis versus strep, and an upper
respiratory infection.

In May 1997, the claimant failed to report for a scheduled VA
examination.

A rating decision of July 1997 confirmed and continued the 10
percent evaluation for the claimant's service-connected
sarcoidosis, pending reexamination in 18 months. The claimant and
his representative were notified of that action by RO letter of
July 22, 1997.

The claimant and his representative were provided a Supplemental
Statement of the Case in June 1998 The claimant and his
representative were notified by RO letter of June 1998 of his
scheduled hearing before an RO Hearing Officer, but failed to
report for the scheduled hearing.

As noted, this case was previously before the Board in March 1999,
at which time the Board remanded the Case to the RO for additional
development of the evidence, to include obtaining all pertinent VA
and non-VA treatment records not previously associated with the
claims folder, for a VA respiratory examination, including
pulmonary function tests, under the former and revised criteria for
rating respiratory disorders, effective October 7, 1996; and for RO
review under the former and revised criteria for rating respiratory
disorders.

By RO development letter of April 7, 1999, the claimant was asked
to complete and return executed medical record release
authorizations (VA Forms 21-4142)

- 10-

identifying all private health care providers who had treated him
for his service- connected sarcoidosis from July 1966 to the
present.

Medical records from Portsmouth Naval Hospital, dated from April
1992 to May 1999, show that the claimant complained of joint aches
and intermittent dyspnea which had remained stable for the last six
months. He underwent cardiac catheterization in April 1992, which
showed normal pressure contours, and no evidence of left-to-right
shunting as measured by a saturation run. Some decreased right
ventricular function was noted. He was noted to have a low/normal
cardiac output and no evidence of intracardiac pathology, and it
was indicated that the source of his dyspnea and complaints of
peripheral utilization of oxygen were not caused by a primary
cardiac problem. The claimant's decreased right ventricular
function was of unknown etiology, but was found not to have led to
elevated right- sided pressures.

Medical records from Portsmouth Naval Hospital include an
electrocardiogram (EKG) in October 1997 which was within normal
limits. In November 1997, the claimant was admitted with complaints
of left arm burning, with subsequent weakness, occasional shortness
of breath, disturbed sleep, and fluctuating weight. He reported
that he was taking no medications, and denied a skin condition,
nausea or vomiting, or any change in his bowel habits. Examination
disclosed no motor, sensory or reflex deficits, and a chest X-ray
was normal. The claimant's left arm was reported to "feel normal'
and was pain-free. In May 1999, the claimant was seen for follow-up
of complaints of sarcoidosis and bilateral lower extremity pain,
paresthesias. He reported that he was taking no medications. A CT
scan of the cervical spine disclosed a herniated nucleus pulposus
at C3,4, causing some cord compression and displacement. There was
no evidence of neurosarcoid, and his complaints were thought
possibly to be due to his herniated nucleus pulposus of the
cervical spine. It was planned to refer the claimant to the Pain
Psychology clinic for evaluation and treatment. A May 1999 report
of consultation from the Pain Psychology clinic cited the veteran's
complaints of pulmonary sarcoidosis with bilateral upper extremity
pain and paresthesias, with lesser lower extremity pain.

The provisional diagnostic impression was pain disorder associated
with general medical condition. 

A report of VA fee-basis examination, conducted on January 14,
2000, cited the examiner's review of the claims folder, and noted
the claimant's history of military duty, his placement on the TDRL,
and his subsequent retirement in March 19,97. The claimant related
that during his initial year in service, he began to experience
exertional dyspnea, and was found to have an abnormal chest X-ray,
while a lung biopsy in December 1990 revealed pulmonary
sarcoidosis. He was treated with corticosteroids for four months
and, after being tapered off those medications, began to experience
intermittent joint pain in the extremities. He was able to continue
working until 10 or 11 months prior to the current examination,
when he began to experience more dyspnea with exertion and
increased joint pain. His current medications included the use of
a Flovent inhaler and a Albuteral inhaler. He reported that he
experiences exertional dyspnea after walking less that two blocks,
or with light physical activity, as well as intermittent diffuse
joint and muscle symptoms with any activity, especially with
prolonged standing or sitting for a while, and stated that he was
currently being treated for cervical disc disease.

Examination disclosed that the claimant was in no acute distress;
that his eye, ear, nose and throat examinations, abdominal and
cardiac examinations were unremarkable; that his lungs were clear,
bilaterally, with good respiratory movements; and that his
neurologic examination was normal. Palpation of the upper and lower
extremities elicited complaints of tenderness, with mild bilateral
weakness, with no other abnormalities noted. Pulmonary function
studies revealed moderate restriction, not improved post-bronchial
dilator, with a FVC of 3.14 (55%), FEV1 of 2.67 (58%), FEV-1 of
85.03%, and FEF of 3.46 (76%), while post- bronchial dilator
figures were: FVC of 3.31 (58%), FEV 1 of 2.82 (61 %), FEV-1 of
85.20%, and FEF of 3.65 (80%). The impression was pulmonary
sarcoidosis, by history, confirmed by lung biopsy; moderate
restrictive lung disease; and arthralgia syndrome, etiology
unknown. It was noted that the claimant failed to report for a
scheduled chest X-ray, and that the examining facility was unable
schedule him for

- 12 -

a DLCO test, as requested, because the claimant had moved out of
state, and his telephone had been disconnected.

In an Addendum to that report, dated in June 2000, the examining
physician noted the claimant's lung biopsy in 1990, with a
diagnosis of pulmonary sarcoidosis, and stated that the claimant
was not currently having any productive cough, sputum, hemoptysis,
or anorexia; that he had been able to work until 10 or 11 months
prior to the current examination, when he began to experience more
dyspnea with exertion and exertional dyspnea after walking less
that two blocks, or with light physical activity. The examiner
noted that the claimant weighed 232 pounds, and that a small part
of the dyspnea that he experiences during light physical activity
is at least as likely as not due to his weight. He further reported
that the claimant was not asthmatic; that he had not experienced
any periods of incapacitation requiring bed rest or treatment by a
physician since his cardiac catheterization in 1992; and that the
pulmonary function studies revealed a moderate chest restriction.

In March 2002, the RO requested copies of the claimant's treatment
records from every physician or medical facility identified by the
claimant, and notified him by letter of those actions. The claimant
was also notified by RO letter when those requests received no
response. An RO letter of April 2002 informed the claimant that
requests for his treatment records from Urgent Care and Tricom
Prime

In response to an RO request for copies of the claimant's treatment
records, the office of Dr. T.M., Jr. stated that those records
could be obtained from the Virginia Disability Determination
Service.

In March 2002, the RO requested copies of all treatment records of
the claimant relied upon by the Social Security Administration
(SSA). Those records show that the claimant applied for SSA
disability benefits in September 1992; that a residual physical
functional capacity assessment completed in response to that
application showed that the claimant had a history of sarcoidosis;
that his lungs were clear on examination, CT scan and X-rays; that
pulmonary function studies revealed a FEV-1 of 3.05; that he had a
full range of motion in the joints and normal walking; and

- 13 -

that he was limited to medium work activity. No visual
manipulative, or communication limitations were found; and the
claimant's application for SSA disability benefits was denied in
November 1992.

Copies of medical records from Portsmouth Naval Hospital, dated in
February 1992, show that the claimant was admitted for an
evaluation for possible continued active duty, and that he
underwent a cardiopulmonary exercise study to evaluate his
complaints of dyspnea on exertion. He was noted to have diagnosed
with sarcoidosis in November 1990, and was status post cortisone
therapy from November 1990 to August 1991 [sic]. Resting spirometry
was noted to be normal, and an EKG was normal at rest, with no
ischemias or dysthymias with exercise. The impression was severely
impaired aerobic capacity and reduced anaerobic threshold, with no
evidence of restrictive or obstructive pulmonary disease or
evidence of limitation of ventilation and normal maximum
respiratory rate and dead space ventilation. Those findings were
found to show that the claimant suffered from an oxygen flow
problem of non-pulmonary origin such as heart disease, peripheral
vascular disease, and anemias of the hemoglobinopathies. However,
it was noted that a blood count done I month prior to this study
was normal, thus eliminating anemia as to etiology and making
hemoglobinopathies very unlikely. Further, the claimant's oxygen
saturation remained normal during the study and his EKG remained
normal at rest and there was no evidence of ischemias or dysthymias
with exercise. In addition, his heart rate and V02 relationship
remained linear throughout the study, which would not have been
expected if heart disease was present. The claimant's complaints of
severe leg pain during the exercise and increased heart rate
reserve would be consistent with that diagnosis, or indicative of
poor effort. Pulmonary function tests showed FEV- 1 of 3.40 (86% of
expected); FEV 1 /FVC of 84 (103% of expected); and FVC of 3.97 (81
% of expected), while post-bronchial dilator values were shown as
FEV- 1 of 3.64; FEV 1 /FVC of 84; and FVC of 4.91. It was noted
that the spirometry testing was halted because of the claimant's
leg fatigue, although the claimant reported that he was out of
breath and would not have been able to continue much longer due to
this.

- 14 -

A summary of the claimant's medical record, prepared in April 1992,
noted that the claimant had progressive dyspnea on exertion that
had been progressively worsening out of proportion to his pulmonary
sarcoidosis; that he had begun to develop leg cramps on activity
for the last two years; that a cardiopulmonary exercise stress test
had disclosed severely impaired aerobic capacity and reduced
anaerobic threshold, with increased lactate consistent with a
cardiac cause for fatigue. It was further noted that cardiac
catheterization had shown a normal heart, with normal saturation
and no evidence of ischemias or dysthymias with exercise. The
impression was sarcoidosis with no evidence of cardiac disability.

An October 1992 report of physical examination of the claimant at
Midwest Medical Services, prepared for the Illinois Disability
Determination Service, cited the claimant's medical history and
diagnoses. Examination revealed no impairment of gait, or visual or
hearing impairment, and no impediment of speech; no evidence of a
skin disorder, and no cardiac enlargement or cardiovascular
abnormality. The claimant had previously undergone cardiac
catheterization, which showed normal coronary arteries. The
claimant was not in any respiratory distress, his accessory muscles
were not in use, and the anteroposterior diameter was not
increased. He had mildly decreased vesicular breath sounds
throughout the lung fields with no evidence of wheezing, rhonchi,
or crepitations. Bowel sounds were normal, the liver and spleen
were not enlarged, acites was not found, no masses were
appreciated, and no abdominal tenderness was detected. A full range
of motion was found in all joints, without evidence of swelling,
erythema, or tenderness. No cyanosis or clubbing was found in ant
extremity, peripheral pulses were present, and there was no edema,
varicose veins or ulcerations. The claimant complained of a vague
tenderness in both upper extremities, but had normal grip strength
and normal digital dexterity in both hands. Motor strength and
sensation in all extremities was normal, and reflexes were equal
and active, bilaterally. Pulmonary function tests were conducted
before and after bronchodilators, and showed values within normal
range. The diagnoses were history of sarcoidosis with mediastinal
lymph adenopathy treated with steroids in the past, now with
history of exertional shortness of breath; normal pulmonary
function tests; and a history of myalgia.

- 15 -

A response from Scott Air Force Base to the RO's request for
medical records of the claimant indicated that no such records were
located at that facility.

In January 1993, the claimant requested reconsideration of his
application for SSA disability benefits, citing the severity of his
respiratory illness and submitting duplicate copies of his service
medical records, dated in 1900 and 1991. His request for
reconsideration of his application for SSA disability benefits was
again denied in November 1993.

A rating decision of May 2002 increased the rating for the
claimant's service- connected sarcoidosis with subjective
complaints of fibromyalgia and polyneuropathy from 10 percent to 30
percent, effective August 6, 1992, the date following his release
from active service. The claimant and his representative were
notified of that action by RO letter of November 13, 2002. A
Supplemental Statement of the Case was provided the claimant and
his representative on November 13, 2002.

II. Analysis

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities found in 38 C.F.R.
Part 4 (2002). The Board attempts to determine the extent to which
the claimant's service-connected disability adversely affects his
disability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4,  4.1,
4.10 (2002).

Under the VA Rating Schedule, when an unlisted disability is
encountered, it is permissible to rate it under a closely related
disease or injury in which not only the function affected but the
anatomical localization and symptomatology are closely analogous.
38 C.F.R. 4.20 (2002). Additionally, pertinent regulations provide
that in every instance where the schedule does not provide a zero
percent evaluation for

16 -

a diagnostic code, a zero percent evaluation shall be assigned
where the requirements for a compensable evaluation are not met. 38
C.F.R. 4.31 (2002).

The record establishes that the claimant's service-connected
sarcoidosis historically has been manifested by complaints and
symptomatology involving his lungs (shortness of breath, coughing,
etc.) with subjective complaints of fibromyalgia and
polyneuropathy, manifested by subjective complaints of joint pain
and numbness.

Prior to November 7, 1997, there were no specific criteria for
evaluating sarcoidosis. Accordingly, the veteran's sarcoidosis was
initially evaluated and rated by analogy to pneumoconiosis
(Diagnostic Code 6802), which instruct that ratings of 10 percent
are warranted where the individual is definitely symptomatic with
pulmonary fibrosis and moderate dyspnea on extended exertion, while
a 30 percent rating is warranted where symptoms are moderate, with
considerable pulmonary fibrosis and moderate dyspnea on slight
exertion, confirmed by pulmonary function tests, and a 60 percent
evaluation was warranted where there was severe symptoms, with
extensive fibrosis, severe dyspnea on slight exertion with
corresponding ventilatory deficit confirmed by pulmonary function
testing. 38 C.F.R. Part 4, 4.97, Diagnostic Codes 6899-6802 (1966).

Effective November 7, 1996, during the course of the claimant's
appeal, VA revised the regulations governing ratings of respiratory
disabilities, including sarcoidosis. That revision provided a
specific diagnostic code for evaluating the claimant's service-
connected sarcoidosis under the provisions of 38 C.F.R. 4.97,
Diagnostic Code 6846 (2002). On and after that date, all diagnoses
of sarcoidosis are evaluated under 38 C.F.R. Part 4, 4.97,
Diagnostic Code 6486 (2002). That diagnostic code provides as
follows: Sarcoidosis is rated as 60 percent disabling when there is
pulmonary involvement requiring systemic high dose (therapeutic)
corticosteroids for control, and as 30 percent disabling when there
is pulmonary involvement with persistent symptoms requiring chronic
low dose (maintenance) or intermittent corticosteroids. Chronic
hilar adenopathy or stable lung infiltrates without symptoms or
physiologic impairment is noncompensable, while active disease or
residuals will be rated as chronic bronchitis (DC 6600) and extra-
pulmonary

- 17 -


involvement under the specific body system involved. 38 C.F.R. Part
4, 4.97, Diagnostic Code 6846 (2002).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a
law or regulation changes after the claim has been filed or
reopened before administrative or Judicial review has been
concluded, the version most favorable to the veteran applies unless
Congress provided otherwise or permitted the VA Secretary to do
otherwise and the Secretary did so. This claimant has been granted
service connection for sarcoidosis with subjective complaints of
polyneuropathy and myalgia, effective August 8, 1992, and has
appealed for a rating in excess of the 10 percent evaluation
assigned from that date.

The new rating criteria are sufficiently different from those in
effect prior to November 7, 1996, that the RO and the Board are
required to evaluate the veteran's service-connected sarcoidosis by
applying the criteria contained in the VA Schedule for Rating
Disabilities related to respiratory disability as it was in effect
prior to November 7, 1996, as well in accordance with the revised
criteria that became effective on that date. Karnas, at 311. The
record shows that the RO has done so.

The evidence of record shows the onset of interstitial pneumonitis
in service, with a diagnosis of sarcoidosis in November 1990,
confirmed by lung biopsy. A Medical Board report in March 1991
noted pulmonary sarcoidosis with dyspnea on exertion, generalized
fatigue, intermittent chills/nightsweats, and no chest pain,
improved with medication. Another Medical Board report in February
1992 noted sarcoidosis and myalgia, rule out peripheral vascular
disease and hemoglobinopathy, and found him fit for duty, while a
Medical Board report in May 1992 noted sarcoidosis, myalgia, and
chest wall pain, rule out gastrointestinal origin.

A report of VA orthopedic and neurologic examination, conducted in
September 1992, revealed no motor, sensory or reflex deficits,
while his chest sounded clear and there was full expansion of the
lungs, and there were no findings of hyperpnea or tachypnea, and no
unusual cough was noted. The claimant cited a single instance of a
bloody fleck in the sputum in the past year, and a chest X-ray
disclosed no

- 18 -

evidence of infiltration, consolidation, atelectasis or pleural
effusion. The diagnoses were polyneuropathy associated with
fibromyalgia and pulmonary sarcoidosis, with subjective complaints
only.

A VA report of pulmonary function studies in September 1992
disclosed a severe obstructive abnormality, no improvement with
bronchodilators, normal arterial blood gases, and he did not
desaturate with exercise. The examining physician questioned the
claimant's effort in view of his unchanged heart rate. The
diagnoses were sarcoidosis with subjective complaints of burning
pains on the anterior upper and lower extremity; mild restrictive
lung pattern with desaturation with exercise compatible with
sarcoidosis, and reversible airway obstruction. The examining
physician questioned the claimant's effort in view of his unchanged
heart rate. The diagnoses were sarcoidosis with subjective
complaints of burning pains on the anterior upper and lower
extremity; mild restrictive lung pattern with desaturation with
exercise compatible with sarcoidosis, and reversible airway
obstruction.

An April 1993 report of VA systemic examination cited the veteran's
assertions that steroid use for his service-connected sarcoidosis
had caused shortness of breath, chronic fatigue, swelling of the
upper and lower extremities, generalized fibromyalgia, and burning
and numbness of the lower extremities, back pain and abdominal
disturbances. The claimant denied any new symptoms since the last
VA examination, and further denied any nausea, vomiting, excessive
belching, or abnormal bowel movements, and examination of the
abdomen was negative, with no tenderness over the area. The
examiner found no evidence of any abdominal disturbance. The
claimant did not identify any specific back pains, and the back
examination was completely normal, without muscle spasm or
tenderness on palpation, and there was no evidence of scoliosis,
and a completely normal range of back motion was demonstrated. The
diagnosis was sarcoidosis with polyneuropathy and fibromyalgia;
mild restrictive lung pattern with desaturation with exercise
compatible with sarcoidosis, and reversible airway obstruction,
with no symptoms referable as a residual from steroid use.

19 -

An April 1996 report of VA systemic examination cited the veteran's
assertion that he took only Motrin, and did not take Prednisone due
to side effects. Examination revealed that the claimant was well-
developed and well-nourished, with an anatomical posture, a low
heel strike with push, an abducted gait, normal sensation in arms
and legs, bilaterally, and symmetrical and active reflexes in arms
and legs, bilaterally. There was no evidence of renal impairment,
anemia, or mental changes, and his skin, cardiac, musculoskeletal
and neurologic examinations were normal. Chest X-ray showed that
the lungs were clear, while the cardiac silhouette was within the
upper range of normal. The diagnoses were pulmonary sarcoidosis;
and history of fibromyalgia and polyneuropathy. The examining
physician stated that subjectively, the claimant had symptoms of
fibromyalgia and polyneuropathy, but he could not confirm those
symptoms clinically.

VA outpatient treatment records from the VAMC, Tulsa, dated from
January to July 1996, show that the claimant was seen in January
1996, and examination revealed that his throat and lungs were
clear, and the assessment was upper respiratory infection with
bronchitis and gastroenteritis. In February 1996, the claimant
complained of shortness of breath, dyspnea on exertion, and arm and
leg pain. No abnormal eye or gastrointestinal symptoms were
reported. Examination noted no abnormalities of the eyes, ears,
neck or throat, while his chest was clear, chest X-ray was
negative, and abdominal examination was negative. The impression
was sarcoidosis with no apparent residuals. In May 1996, the
claimant was seen with complaints of joint pain in the extremities,
and a sore throat. Examination revealed a reddened throat, with
swollen glands in the throat. The assessment was tonsillitis versus
strep, and an upper respiratory infection. No residuals of
sarcoidosis were noted.

Medical records from Portsmouth Naval Hospital, dated from April
1992 to May 1999, show that the claimant complained of joint aches
and intermittent dyspnea which had remained stable for the last six
months. He underwent cardiac catheterization in April 1992, which
showed normal pressure contours, and no evidence of left-to-right
shunting as-,measured by a saturation run. Some decreased right
ventricular function was noted. He was noted to have a low/normal
cardiac

20 -

output and no evidence of intracardiac pathology, and it was
indicated that the source of his dyspnea and complaints of
peripheral utilization of oxygen were not caused by a primary
cardiac problem. The claimant's decreased right ventricular
function was of unknown etiology, but was found not to have led to
elevated right- sided pressures.

Medical records from Portsmouth Naval Hospital include an
electrocardiogram (EKG) in October 1997 which was within normal
limits. In November 1997, the claimant was admitted with complaints
of left arm burning, with subsequent weakness, occasional shortness
of breath, disturbed sleep, and fluctuating weight. He reported
that he was taking no medications, and denied a skin condition,
nausea or vomiting, or any change in his bowel habits. Examination
disclosed no motor, sensory or reflex deficits, and a chest X-ray
was normal. The claimant's left arm was reported to "feel normal'
and was pain-free. In May 1999, the claimant was seen for follow-up
of complaints of sarcoidosis and bilateral lower extremity pain,
paresthesias. He reported that he was taking no medications. A CT
scan of the cervical spine disclosed a herniated nucleus pulposus
at C3,4, causing some cord compression and displacement. There was
no evidence of neurosarcoid, and his complaints were thought
possibly to be due to his herniated nucleus pulposus of the
cervical spine. A May 1999 report of consultation from the Pain
Psychology clinic cited the veteran's complaints of pulmonary
sarcoidosis with bilateral upper extremity pain and paresthesias,
with lesser lower extremity pain. The provisional diagnostic
impression was pain disorder associated with general medical
condition

A report of VA fee-basis examination, conducted on January 24,
2000, disclosed that the claimant was in no acute distress; that
his eyes, ear, nose and throat examinations, abdominal and cardiac
examinations were unremarkable; that his lungs were clear,
bilaterally, with good respiratory movements; and that his
neurologic examination was normal. He related that he was using a
Flovent inhaler and an Albuterol inhaler. No symptoms residual to
steroid use were found. Palpation of the upper and lower
extremities elicited complaints of tenderness, with mild bilateral
weakness, with no other abnormalities noted. Pulmonary functional
studies revealed moderate restriction, with a FVC of 3.14 (55%),
FEV1 of 2.67

- 21 -

(58%), FEV-1 of 85.03%, and FEF of 3.46 (76%), while post-bronchial
dilator figures were: FVC of 3.31 (5 8%), FEV 1 of 2.82 (61%), FEV-
1 of 85.20%, and FEF of 3.65 (80%). The impression was pulmonary
sarcoidosis, by history, confirmed by lung biopsy; moderate
restrictive lung disease; and arthralgia syndrome, etiology
unknown. It was noted that the claimant failed to report for a
scheduled chest X- ray, and that the examining facility was unable
schedule him for a DLCO test, as requested, because the claimant
had moved out of state, and his telephone had been disconnected.

In an Addendum to that report, dated in June 2000, the examining
physician noted the claimant's lung biopsy in 1990, with a
diagnosis of pulmonary sarcoidosis, and stated that the claimant
was not currently having any productive cough, sputum, hemoptysis,
or anorexia; that he had been able to work until 10 or 11 months
prior to the current examination, when he began to experience more
dyspnea with exertion and exertional dyspnea after walking less
that two blocks, or with light physical activity. The examiner
noted that the claimant weighed 232 pounds, and that a small part
of the dyspnea that he experiences during light physical activity
is at least as likely as not due to his weight. He further reported
that the claimant was not asthmatic; that he had not experienced
any periods of incapacitation requiring bed rest or treatment by a
physician since his cardiac catheterization in 1992; and that the
pulmonary function studies revealed a moderate chest restriction.

In March 2002, the RO requested copies of the claimant's treatment
records from every physician or medical facility identified by the
claimant, and notified him by letter of those actions. The claimant
was also notified by RO letter when those requests received no
response. An RO letter of April 2002 informed the claimant that
requests for his treatment records from Urgent Care and Tricom
Prime had not been successful, and asked his assistance in
obtaining those records.

Records from the Social Security Administration (SSA) show that the
claimant applied for SSA disability benefits in September 1992;
that a residual physical functional capacity assessment completed
in connection with that application showed that the claimant had a
history of sarcoidosis; that his lungs were clear on

- 22 -

examination, CT scan and X-rays; that pulmonary function studies
revealed a FEV- 1 of 3.05; that he had a full range of motion in
the joints and normal walking; and that he was limited to medium
work activity. No visual, manipulative, or communication
limitations were found; and the claimant's application for SSA
disability benefits was denied in November 1992.

Copies of medical records from Portsmouth Naval Hospital, dated in
February 1992, show that the claimant was admitted for an
evaluation for possible continued active duty, and that he
underwent a cardiopulmonary exercise study to evaluate his
complaints of dyspnea on exertion. He was noted to have been
diagnosed with sarcoidosis in November 1990, and was status post
cortisone therapy from November 1990 to August 1991 [sic]. Resting
spirometry was noted to be normal, and an EKG was normal at rest,
with no ischemias or dysthymias on exercise. The impression was
severely impaired aerobic capacity and reduced anaerobic threshold,
with no evidence of restrictive or obstructive pulmonary disease or
evidence of limitation of ventilation and normal maximum
respiratory rate and dead space ventilation. Those findings w ere
found to show that the claimant suffered from an oxygen flow
problem of non-pulmonary origin such as heart disease, peripheral
vascular disease, and anemias of the hemoglobinopathies. However,
it was noted that a blood count done 1 month prior to this study
was normal, thus eliminating anemia as to etiology and making
hemoglobinopathies very unlikely. Further, the claimant's oxygen
saturation remained normal during the study and his EKG remained
normal at rest and there was no evidence of ischemias or dysthymias
with exercise. In addition, his heart rate and VO2 relationship
remained linear throughout the study, which would not have been
expected if heart disease was present. The claimant's complaints of
severe leg pain during the exercise and increased heart rate
reserve would be consistent with that diagnosis, or indicative of
poor effort. Pulmonary function tests showed FEV- 1 of 3.40 (86% of
expected); FEV1/FVC of 84 (103% of expected); and FVC of 3.97 (81
% of expected), while post-bronchial dilator values were shown as
FEV- 1 of 3.64; FEV 1 /FVC of 84; and FVC of 4.91. It was noted
that the spirometry testing was halted because of the claimant's
leg fatigue, although the claimant reported that he was out of
breath and would not have been able to continue much longer due to
this.

- 23 - 

A summary of the claimant's medical record at Portsmouth Naval
Hospital, prepared in April 1992, noted that the claimant had
progressive dyspnea on exertion that had been progressively
worsening out of proportion to his pulmonary sarcoidosis; that he
had begun to develop leg cramps on activity for the last two years;
that a cardiopulmonary exercise stress test had disclosed severely
impaired aerobic capacity and reduced anaerobic threshold, with
increased lactate consistent with a cardiac cause for fatigue. It
was further noted that cardiac catheterization had shown a normal
heart, with normal saturation and no evidence of ischemias or
dysthymias with exercise. The impression was sarcoidosis with no
evidence of cardiac disability.

An October 1992 report of physical examination of the claimant by
DR. B.M. at Midwest Medical Services, prepared for the Illinois
Disability Determination Service, cited the claimant's medical
history and diagnoses. Examination revealed no impairment of gait,
or visual or hearing impairment, and no impediment of speech-, no
evidence of a skin disorder, and no cardiac enlargement or
cardiovascular abnormality. The claimant had previously undergone
cardiac catheterization, which showed normal coronary arteries. The
claimant was not in any respiratory distress, his accessory muscles
were not in use, and the anteroposterior diameter was not
increased. He had mildly decreased vesicular breath sounds
throughout the lung fields with no evidence of wheezing, rhonchi,
or crepitations. Bowel sounds were normal, the liver and spleen
were not enlarged, acites was not found, no masses were
appreciated, and no abdominal tenderness was detected. A full range
of motion was found in all joints, without evidence of swelling,
erythema, or tenderness. No cyanosis or clubbing was found in ant
extremity, peripheral pulses were present, and there was no edema,
varicose veins or ulcerations. The claimant complained of a vague
tenderness in both upper extremities, but had normal grip strength
and normal digital dexterity in both hands. Motor strength and
sensation in all extremities was normal, and reflexes were equal
and active, bilaterally. Pulmonary function tests were conducted
before and after bronchodilators, and showed values within normal
range. The diagnoses were history of sarcoidosis with mediastinal
lymph adenopathy treated with steroids in

- 24 -

the past, now with history of exertional shortness of breath;
normal pulmonary function tests; and a history of myalgia.

In January 1993, the claimant requested reconsideration of his
application for SSA disability benefits, citing the severity of his
respiratory illness and submitting duplicate copies of his service
medical records, dated in 1900 and 1991. His request for
reconsideration of his application for SSA disability benefits was
again denied in November 1993. While the Board acknowledges that
decisions by the Social Security Administration are not controlling
for VA determinations, the Board has reviewed the same evidence
considered by the SSA, and reached an identical conclusion as
regards interference with the claimant's employability. See Damrel
v. Brown, 6 Vet. App. 242. 246; Murincsak v. Derwinski, 2 Vet. App.
363, 370 (1992).

A rating decision of May 2002 increased the rating for the
claimant's service- connected sarcoidosis with subjective
complaints of fibromyalgia and polyneuropathy from 10 percent to 30
percent, effective January 24, 2002. That action was based upon the
claimant's report that he was currently using a Flovent inhaler.
Flovent is a man-made steroid of the glucocorticoid family The
claimant and his representative were notified of that action by RO
letter of November 13, 2002. A Supplemental Statement of the Case
was provided the claimant and his representative on November 13,
2002.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that prior to January 24, 2000, the claimant's service-
connected residuals of sarcoidosis were manifested by mildly
decreased vesicular breath sounds throughout the lung fields, with
no evidence of respiratory distress, wheezing, rhonchi, or
crepitations; and that his accessory muscles were not in use, the
anteroposterior diameter was not increased, and chest X-ray
revealed minimal residual fibrotic changes. In addition, no
systemic diseases or conditions were objectively confirmed; and the
claimant was not taking corticosteroids. Based upon that evidence,
the Board finds that a rating in excess of 10 percent was not
warranted for service-connected residuals of sarcoidosis prior to
January 24, 2000. Accordingly, that claim must be denied.

- 25 -

Also based upon the foregoing, and for the reasons and bases
stated, the Board finds that on and after January 24, 2000, the
claimant's service-connected residuals of sarcoidosis were
manifested by pulmonary involvement with persistent symptoms
requiring chronic low dose or intermittent corticosteroids
(Flovent), without productive cough, sputum, hemoptysis, or
anorexia; and no systemic diseases have been objectively confirmed.
Based upon that evidence, the Board finds that a rating in excess
of 30 percent is not warranted for service-connected residuals of
sarcoidosis on and after January 24, 2000. Accordingly, that claim
must be denied.

In reaching its determinations, the Board has considered the
doctrine of reasonable doubt, but finds that the evidence is not in
equipoise, or evenly balanced, but is against the appellant's
claims, thus, the doctrine of reasonable doubt is inapplicable to
these claims.

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those officials who possess
the delegated authority to assign such a rating in the first
instance, pursuant to 38 C.F.R. 3.321.

In the November 2002 Supplemental Statement of the Case, the RO
concluded that an extraschedular evaluation was not warranted for
the veteran's service-connected residuals of sarcoidosis. Since
this matter has been adjudicated by the RO, the Board will,
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1)
(2002).

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). According to the regulation, an extraschedular
disability rating is warranted upon a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization that would

- 26 -

render impractical the application of the regular schedular
standards. 38 C.F.R. 3.321(b)(1) (2002).

The veteran has not identified any factors which may be considered
to be exceptional or unusual, and the Board has been similarly
unsuccessful in its review of the evidentiary record. He has not
filed an application for a total disability rating based on
unemployability due to service-connected disability (VA Form 21-
8940).

As noted immediately above, an exceptional case is said to include
such factors as marked interference with employment or frequent
periods of hospitalization as to render impracticable the
application of the regular schedular standards. Fanning v. Brown,
4 Vet. App. 225, 229 (1993). With respect to employment, the Social
Security Administration has determined that the claimant has no
disabilities which render him totally disabled under the provision
of the Social Security Act, and the RO has not found the claimant
to be entitled to nonservice-connected pension benefits based upon
permanent and total disability. While the recent evidence of record
on point shows that the claimant discontinued work in approximately
March 1999, that fact alone does not indicate that he is
unemployable. To the same point, the October 1992 report of
examination, prepared for the Illinois Disability Determination
Service by Dr. B.M. of Midwest Medical Center, shows that the
diagnoses were pulmonary sarcoidosis, by history; moderate lung
disease; and arthralgia syndrome, etiology unknown. As for
hospitalization, it does not appear that the veteran has been
hospitalized as an inpatient since he left the service. In
addition, there is no evidence of an exceptional or unusual
clinical picture.

In short, the Board concludes that the evidence of record does not
reflect any factor which takes the veteran outside of the norm, or
which presents an exceptional or unusual disability picture. See
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992); see also Van
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the
disability rating itself is recognition that industrial
capabilities are impaired]. In essence, the Board finds that the
evidence does not show that the veteran's service- connected
respiratory disability causes marked interference with employment
or results in frequent periods of hospitalization so as to render
impractical the

- 27 -

application of the regular schedular standards. There is no other
evidence, clinically or otherwise, which demonstrates anything
exceptional or unusual about the veteran's service-connected
disability which is not contemplated in the criteria in the VA
Schedule for Rating Disabilities. Accordingly, the Board determines
that the assignment of an extraschedular rating pursuant to 38
C.F.R. 3.321(b)(1.) is not warranted.

ORDER

A rating in excess of 10 percent for service-connected sarcoidosis
prior to January 24, 2000, is denied.

A rating in excess of 30 percent for service-connected sarcoidosis
on and after January 24, 2000, is denied.

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form: 

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 28 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 29 -



